                                                                             Case 2:20-cv-00714-KJD-DJA Document 33
                                                                                                                 26 Filed 07/10/20
                                                                                                                          07/09/20 Page 1 of 2


                                                                       1    Leland Backus, Esq.
                                                                            Nevada State Bar No. 473
                                                                       2    BACKUS, CARRANZA & BURDEN
                                                                            3050 S. Durango Drive
                                                                       3
                                                                            Las Vegas, NV 89117
                                                                       4    (702) 872-5555
                                                                            (702) 872-5545 facsimile
                                                                       5    gbackus@backuslaw.com

                                                                       6    Attorney for Defendant
                                                                            AGCS MARINE INSURANCE COMPANY
                                                                       7

                                                                       8
                                                                                                         UNITED STATES DISTRICT COURT
                                                                       9
                                                                                                                DISTRICT OF NEVADA
                                                                       10

                                                                       11
                            TELE: (702) 872-5555 FAX: (702) 872-5545




                                                                            DESIGN TO PRINT, INC. a Utah Corporation,            )
BACKUS, CARRANZA & BURDEN




                                                                       12                                                        )   Civil Action No. 2:20-cv-00714-KJD-
                                                                                                          Plaintiffs,            )   DJA
                                    LAS VEGAS, NEVADA 89117
                                      3050 SOUTH DURANGO




                                                                       13                                                        )
                                                                            vs.                                                  )
                                                                       14                                                        )   THIRD STIPULATION AND ORDER
                                                                            CASESTACK, LLC, a Delaware Limited                   )   EXTENDING TIME TO RESPOND
                                                                       15
                                                                            Liability Company; JOSE MANUEL                       )   TO COMPLAINT
                                                                       16   BOLANOS, an individual doing business as             )   [THIRD REQUEST]
                                                                            Bolanos Trucking; BOLANOS TRUCKING                   )
                                                                       17   INC., a California Corporation; APOLLO               )
                                                                            TRUCKING INC., a California Corporation; and         )
                                                                       18   AGCS MARINE INSURANCE COMPANY, an                    )
                                                                            Illinois Corporation; JANE AND JOHN DOES 1-          )
                                                                       19
                                                                            10; and DOE BUSINESS ENTITIES 1-10;                  )
                                                                       20                                                        )
                                                                                                          Defendants.            )
                                                                       21                                                        )

                                                                       22          Plaintiff, Design to Print, Inc (“DTP”). and Defendant, AGCS Marine Insurance Company
                                                                       23
                                                                            (“AGCS”), through their respective undersigned counsel are in the process of reviewing whether
                                                                       24
                                                                            this matter against AGCS may be dismissed and need additional time to review certain
                                                                       25
                                                                            documentation pertinent to the alleged claims against AGCS. Some additional documents are
                                                                       26
                                                                            forthcoming from Defendant CaseStack LLC and they requested to and including July 17 to
                                                                       27

                                                                       28   accomplish this task. Plaintiff’s counsel will need time to review and consider as to whether there

                                                                            is any viable basis for proceeding with claims for relief against AGCS. This is the third request for
                                                                             Case 2:20-cv-00714-KJD-DJA Document 33
                                                                                                                 26 Filed 07/10/20
                                                                                                                          07/09/20 Page 2 of 2


                                                                       1    an extension of time and good cause exists for the same.

                                                                       2           Accordingly, DTP and AGCS stipulate and agree through their counsel of record that
                                                                       3
                                                                            AGCS may have to and including July 24J, 2020 to respond to the Complaint, if necessary
                                                                       4

                                                                       5
                                                                                   DATED this 30th day of June, 2020.
                                                                       6
                                                                                                                        BACKUS, CARRANZA & BURDEN
                                                                       7

                                                                       8

                                                                       9                                         By:    /s/ Leland Eugene Backus
                                                                                                                        Leland Backus, Esq.
                                                                       10                                               Nevada State Bar No. 473
                                                                                                                        3050 South Durango Drive
                                                                       11
                                                                                                                        Las Vegas, Nevada 89117
                            TELE: (702) 872-5555 FAX: (702) 872-5545
BACKUS, CARRANZA & BURDEN




                                                                       12                                               Attorney for Defendant
                                                                                                                        AGCS MARINE INSURANCE COMPANY
                                    LAS VEGAS, NEVADA 89117




                                                                       13
                                      3050 SOUTH DURANGO




                                                                                   DATED this 30th day of June, 2020.
                                                                       14
                                                                                                                        SNOW JENSEN & RICE
                                                                       15

                                                                       16

                                                                       17                                        By:    _/s/ Jeff Miles___________
                                                                                                                        Jeff Miles, Esq.
                                                                       18                                               Tonaquint Business Park
                                                                                                                        912 West 1600 South, Suite B-200
                                                                       19
                                                                                                                        St. George, UT 84770
                                                                       20                                               Attorney for Plaintiff
                                                                                                                        DESIGN TO PRINT, INC.
                                                                       21
                                                                                   IT IS SO ORDERED:
                                                                       22
                                                                                   ______________________________________
                                                                       23
                                                                                   UNITED STATES MAGISTRATE JUDGE
                                                                       24                  July 10, 2020
                                                                                   DATED: ______________________________
                                                                       25

                                                                       26

                                                                       27

                                                                       28

                                                                                                                            2
